In affirming the decree appealed from in this case the Court did not overlook but had in mind the recent decision in Adams v. Saunders, 139 Fla. 730, 191 So. 312. The decree in this case is in accord with the principles announced in the opinion of Mr. Justice BROWN in the Adams case as to presumptions and burden of proof where a fiduciary or confidential relation exists between donor and donee of property. See 191 So. 312, headnotes 7 and 8, and opinion on pages 316 and 317.
The principles stated in the Adams v. Saunders case, do not require a gift to be adjudged void when the evidence discloses the transaction and the entire record in the case sustains a finding that the donor was competent and a holding that there was no undue influence in the making of the donation of the property not forbidden by law, where there was no harmful error in excluding or admitting evidence on the issues as made.
In this case the evidence sustains the finding of the chancellor as to the competency of the donor at the time the deed was executed, and the donor being competent, the evidence of the donation transaction sustains a holding here that the execution of the deed donating land is shown to be the donors uninfluenced will and purpose.
Rehearing denied.
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN and THOMAS, J.J., concur.
  BUFORD, J., dissents. *Page 662